Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/31/22 has been entered and fully considered. Claim 2 is canceled. Claims 1, 3-20 stand pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandes et al. US 7,905,073 B2 (hereinafter ‘Brandes’).
In regard to claim 1, Brandes teaches a system for insulating a surface, comprising:
a plurality of beams (10); and insulation batts disposed in insulation spaces between adjacent beams (see figs. 5 and 16), wherein each of the beams comprises a proximal end (12), a distal end (13), and a web (11) extending between the proximal end and the distal end (as seen in fig. 1).
In regard to claims 3 and 6, Brandes teaches the claimed invention wherein each of the beams are perforated including at least a portion of the web (see openings 16-19 in figs. 1-3)
In regard to claim 4, Brandes teaches the claimed invention wherein the distal end of each of the beams is not perforated (fig. 1).  
In regard to claim 8, Brandes teaches the claimed invention wherein the beams are fastened to support structures (132) of the surface (see fig. 10).
In regard to claim 9, Brandes teaches the claimed invention wherein the insulation batts are mounted to adjacent beams (as seen in figs. 6 and 16 and col. 11, ln. 55).  

Claims 1, 10, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward US 4,635,423 (hereinafter ‘Ward’ ).
In regard to claim 1, Ward teaches a system for insulating a surface, comprising:
a plurality of beams (16); and insulation batts (29) disposed in insulation spaces between adjacent beams (see fig. 3).
In regard to claim 10, Ward teaches the claimed invention wherein each of the insulation batts comprises an insulation material (material of 29) and an outer layer (21) that faces distal ends of the beams (fig. 3).
In regard to claim 11, Ward teaches the claimed invention wherein a first tape (32) is applied to the distal ends of the beams and to the outer layers of the insulation batts to form airtight barriers therebetween (see fig. 3).  
In regard to claim 13, Ward teaches the claimed invention wherein the outer layer comprises at least one of a smart vapor retarder (SVR) and kraft paper (see col. 4, ln. 53 for “kraft paper”).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ward.
In regard claim 7, Ward does not explicitly teach the specific range of deflection of its beams. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed deflection of about 1-5 degrees as a matter of routine experimentation. See MPEP 2144.05. (In the instant case, deflection value differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range values critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). While Applicant discloses in [0066-0067] preferred value ranges, the examiner does not equate this with evidence of the criticality of the range in view of the prior art. Moreover, Applicant discloses a wide range of acceptable deflection values which equate to evidence of non-critically).
In regard claim 12, Ward does not explicitly teach the first tape is a flashing tape, therefore leaving it up to the person of ordinary skill in the art to select a suitable tape. All weather flashing tapes are widely known in the art and therefore obvious to use because the use of conventional material to perform their known function is prima-facie obvious (see MPEP 2144.07).
In regard to claim 14, It is noted that Ward does not explicitly disclose the claimed values of ACH50 for the barriers.
However, it would have been obvious that the insulation arrangement of Ward presents the same properties as of that of Applicant’s. 
Alternatively, it would have been obvious to one of ordinary skill in the art to arrive at a ACH50 value not greater than 3 as a matter of routine experimentation. See MPEP 2144.05. (In the instant case, ACH50 value differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range values critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). While Applicant discloses in [0077] preferred value ranges, the examiner does not equate this with evidence of the criticality of the range in view of the prior art. Moreover, Applicant discloses a wide range possible ACH50 values which equate to evidence of non-critically).
In regard claim 15, Ward teaches its outer layer comprises a water vapor permeability (21) but does not explicitly disclose the claimed values of vapor permeability.
The outer layer of Ward is made of kraft paper and aluminum foil material (see col. 4, ln. 56) which is one of the materials disclosed by Applicant thus it would have been obvious that the material of Ward presents the same properties as of that of Applicant’s disclosed material thus meeting the claim. 
In regard to claim 16, the Examiner takes the position that one of ordinary skill in the art would have found it obvious to make the atmospheric regulation layer having a fire class A rating as measured by ASTM E84 because it is well known in the art that complying with standard code requirements results in a material widely accepted by corporations or the government as safe and therefore easier to distribute.  
In regard to claim 17, Ward does not explicitly disclose a second tape, however one of ordinary skill in the art would have found it obvious to provide the covering disclosed in col. 4, ln. 23-29 using a second tape and thus provide for additional barriers so that all seams are sealed. 
In regard to claim 18, it would have been obvious to one of ordinary skill in the art to provide the tape in a segmented way so as to optimize the quantity of tape used and thus provide material savings.
In regard to claim 19, it would have been obvious to one of ordinary skill in the art to provide stretchable tape having an elongation capability of at least 100% because per Applicant’s disclosure, these type of tapes are notoriously well known in the art and readily available (see page 2 of specification) therefore it would have been obvious to select a stretchable tape as the ones disclosed by applicant because it has been held to be within the general skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice. In the instant case, it would have been obvious to use a stretchable tape so as to enhance the weather resistive barrier. 
In regard to claim 20, it would have been obvious to one of ordinary skill in the art to arrive at a ACH50 value not greater than 3 for the additional barrier as a matter of routine experimentation. See MPEP 2144.05. (In the instant case, ACH50 value differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range values critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). While Applicant discloses in [0077] preferred value ranges, the examiner does not equate this with evidence of the criticality of the range in view of the prior art. Moreover, Applicant discloses a wide range possible ACH50 values which equate to evidence of non-critically).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brandes as applied to claim 3 above and in view of Cretti US 2007/0039266 A1 (hereinafter ‘Cretti’).
In regard to claim 5, Brandes does not explicitly teach the proximal end of each of the beams is perforated.  
Cretti teaches a beam having proximal ends and a web, wherein the web and the proximal end are perforated (see figs. 1-2).
It would have been obvious to one of ordinary skill in the art to provide perforations in the proximal end of Brandes, as taught by Cretti because it maximizes the resistance to bending loads and lightens the beams. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The examiner contends that both references Brandes and Ward and the combination of Brandes/Cretti teach the claimed limitations as noted in the above rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/             Primary Examiner, Art Unit 3633